FILED

Mar 28, 2018
03:10 PM(CT)

TENNESSEE COURT OF

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT JACKSON

CHARLOTTE JENNINGS, ) Docket No. 2017-07-0696
Employee, )

Vv. )

Q-MART DYERSBURG, INC., ) State File No. 59502-2017
Employer, )

And )

ACADIA INS. CoO., ) Judge Allen Phillips
Carrier. )

 

EXPEDITED HEARING ORDER FOR MEDICAL BENEFITS

 

Ms. Jennings requested a panel of physicians to evaluate an alleged cardiac injury
at Q-Mart. Q-Mart refused to provide a panel, contending that Ms. Jennings’ injury did
not arise out of her employment. The Court heard the dispute at an expedited hearing on
March 26, 2018, and holds Ms. Jennings is entitled to a panel of physicians.

History of Claim

Ms. Jennings presented her testimony by affidavit. On June 16, 2017, she was
working at Q-Mart when an armed assailant placed a gun to her head during a robbery.
She claims this incident caused her to suffer an acute myocardial infarction. Ms. Jennings
said Q-Mart refused to provide her with treatment “even though [she had] released her
medical records to them.”

Ms. Jennings sought treatment at Dyersburg Regional Hospital for chest pain after
being robbed at gunpoint. The discharge summary included a diagnosis of myocardial
infarction and instructions to follow-up with a cardiologist.

Q-Mart did not introduce evidence apart from medical records, from which it
contended that Ms. Jennings suffered cardiac issues prior to June 16. Specifically, it
pointed to medical records that indicated frequent episodes of chest pain due to anxiety,
shortness of breath, and hypertension. It also noted that the June 17 record from

1

WORKERS' COMPENSATION
Dyersburg Regional recorded a history that Ms. Jennings complained of chest pains two
to three days prior to the incident. Q-Mart also argued her past medical history included
diagnoses of diabetes, chronic lung disease and the previously noted chest pains and
hypertension. It argued a cardiologist said one month later that her coronary artery
disease was chronic in nature.

Based on the medical records, Q-Mart argued that the incident of June 16 did not
cause Ms. Jennings’ heart issues but rather they were pre-existing. Further, no physician
related her heart disease to her work or said that her condition arose primarily out of it.
Thus, Q-Mart maintained its denial because the evidence did not show to a reasonable
degree of medical certainty that her work contributed more than fifty percent in causing
her need for medical treatment.

Findings of Fact and Conclusions of Law

At this expedited hearing, Ms. Jennings must present sufficient evidence to
establish she would likely prevail at a hearing on the merits regarding her request for a
panel. Tenn. Code Ann. § 50-6-239(d)(1) (2017). In McCord vy. Advantage Human
Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6 (Mar. 27, 2015), the Appeals
Board explained part of the reasoning for this relaxed burden is to prevent an employee
from having to “seek out, obtain, and pay for a medical evaluation or treatment before...
her employer would have any obligation to provide medical benefits.” Such a
requirement would be “inconsistent with a fair, expeditious, and efficient workers’
compensation system.” Jd. at *9-10.

The Court agrees with Q-Mart that Ms. Jennings does not have medical evidence
establishing that she suffered an injury arising primarily out of her employment.
However, the Appeals Board rejected this argument in McCord under the same
circumstances. In McCord, the uncontroverted evidence established the employee
reported a specific incident and requested medical evaluation. Jd. at *17. Ms. Jennings’
uncontroverted testimony is that she suffered a myocardial infarction after being robbed
at gunpoint and the hospital records confirm that incident, diagnosis, and referral to a
cardiologist. Under McCord, this Court holds Ms. Jennings has satisfied her burden at
this interlocutory stage to support an order compelling Q-Mart to provide a panel of
physicians for evaluation and possible treatment of her cardiac condition.

IT IS, THEREFORE, ORDERED as follows:

1. Q-mart shall provide reasonable and necessary medical treatment under Tennessee
Code Annotated section 50-6-204(a)(1)(A) by providing Ms. Jennings a panel of
cardiologists, or other physicians competent to evaluate and treat cardiac injuries.
Ms. Jennings or the chosen physician shall provide the bills to Q-Mart.
2. This matter is set for a telephonic Status Hearing on Tuesday, June 26, 2018,
at 10:30 a.m. Central Time. The parties must call toll-free at 855-543-5038 to
participate in the hearing. Failure to call in may result in a determination of any
issues without a parties’ further participation.

  
  

 

Judge Allen Phillips V
Court of Workers’ Compensation Claims

APPENDIX

Exhibits:
1. Affidavit of Charlotte Jennings
2. Collective Medical Records of Dyer Co. Health Department, Tennova Healthcare-
Dyersburg and Dr. Norman Weinstein
3. First Report of Work Injury
4. Panel of psychiatric/psychological physicians

Technical record:
1. Petition for Benefit Determination
Dispute Certification Notice
Request for Expedited Hearing
Employer’s Response to Request for Expedited Hearing
Order on Medical Records

ot ee ee be
CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of this Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 28" day
of March, 2018.

 

 

 

 

 

 

 

Name Via Email Service sent to:
Charles L. Holliday, Esq., x chuckh@garretylaw.com
Attorney for Employee XxX masher@garretylaw.com
Steve Snyder, Esq., x steve.snyder@mgclaw.com
Attorney for Employer

 

/ a 4 Mum

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims